DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 20-23 and claim 26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahlum (US 6,759,542)
Regarding Claims 1-6, 20-23 and 26:
Mahlum (US 6,759,542) discloses refining vegetable oil by heating to 270-300° F then aerating to obtain a desired viscosity (Abstract) 
The oils include soybean oil (C2 L45-52) and are heated to temps of 132°C-248 °C / 270°F-300° F (C2 L60-68 i.e. greater than 90°C) followed by aerating with air (C2 L11-25) until reaching a desired viscosity such as 30-40 poises (C2 L48-60) The viscosity may be 30-40 poise (i.e. 40 poise = 4000 cSt) (C4 L49-68) (i.e. overlapping and/or meeting the range of at least 50, at least 500, etc. and rendering obvious to try at least 5000 where the person of ordinary skill in the art at the time of filing the invention can reach a “desired viscosity” as taught by the reference)
The oil may be further treated with steam (i.e. thereby stripping the oil) (See reference claim 8-9) the oil may be degummed using steam to remove more phosphorus (C6 L10-15) (meeting the limitation for stripping of the claims)
The resulting oil will have an acid value of 1.4 to 3.6 and a hydroxyl value of 50-125 (overlapping or touching the claimed ranges) (C4 L60-68 and C6 L1-10).    
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The intended use of for asphalt modification does not further limit the process steps or product produced.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Claims 15-18 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahlum (US 6,759,542) as applied to claims 1-6, 20-23 and claim 26   above further in view of Jalalpoor (WO 2007/098928A1) as evidenced by or in the alternative further in view of  Gheorghui (US 5,532,392)

Regarding Claims 15-18 and 24
Mahlum (US 6,759,542) discloses the limitations above set forth.  Mahlum discloses the oil is suitable for use in various industrial applications (C5 L6-12) but does not expressly disclose further treating by adding glycerin, further stripping, using a transition metal catalyst and resulting acid/hydroxyl values.
Jalalpoor (WO 2007/098928A1) discloses removing phospholipids and free fatty acids from degummed triglycerides to make a biodiesel pre-cursor [0001-0002] Jalalpoor discloses crude triglycerides (i.e. oil blend) [0017] Jalalpoor disclosing the triglyceride is subjected to a stripping step where the amount of free fatty acids is reduced to a desired level such as less than about 0.3 wt.% [0029]  The triglycerides are heated to 240-280°C [0036]  Jalalpoor discloses the stripping medium includes gas, steam, etc. [0034] (thereby encompassing air)[0071-0074]
Jalalpoor discloses the oils are triglycerides thereby encompassing and/or overlapping the oil blends and the feed stock parameters of the instant claims.
Jalalpoor discloses the oil is a suitable pre cursor for the formation of biodiesel [0040][0067] with glycerin (Claim 21 of Jalalpoor) and catalysts [0044]
Jalalpoor discloses the oil is a suitable pre cursor for the formation of biodiesel [0040][0067] with glycerin (Claim 21 of Jalalpoor) and catalysts [0044]  Jalalpoor discloses the biodiesel precursor is formed into biodiesel by method including those set forth in Gheorghui (US 5,532,392) which teaches preparing FAME from natural oil or fat by transesterification with a catalyst including those comprising titanium (C2 L1-10) and after esterification the methyl esters and glycerol are introduced for transesterification 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to further process the oil of Mahlum by the process of Jalalpoor using the catalysts, glycerin, etc. taught therein to make biodiesel which is an industrial product esp. since Mahlum expressly contemplates further processing of the oil.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Introduction
The following is expressly incorporated into each and every rejection below as though fully set forth therein.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The intended use of for asphalt modification does not further limit the process steps or product produced.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  The below patents claim the same/similar process with the same feed stock, air, temperature conditions, in overlapping ranges.  As such the product produced will necessarily possess the claimed physical performance features in ranges which meet and/or overlap the claimed ranges including but not limited to acid value, hydroxyl value, viscosity, flash point, etc.
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Kurth et al (US 9,765, 280) Although the claims at issue are not identical, they are not patentably distinct from each other because:
Kurth et al (US 9,765, 280)  claims 1-20 also claim the instant product method of heating a bio renewable oil to at least 90°C, exposing oxygen (i.e. air) , using a catalyst of the Group IV metals, prior to air blowing, and stripping to KOH/g with overlapping ranges and overlapping viscosity (bio renewable oils are defined therein to include corn stillage oil and soy bean oil – soybean oil being one of the most well-known bio renewable oils would have been obvious to one of ordinary skill in the art at the time of filing the invention to try)  The patent having disclosed the claimed process will result in a product with overlapping ranges of the instantly claimed properties.
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. Hora (US 8,765,985) Although the claims at issue are not identical, they are not patentably distinct from each other because:
. 
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. Hora et al (US 9,580,988)Although the claims at issue are not identical, they are not patentably distinct from each other because:
Hora et al (US 9,580,988) claims 1-21 also claim a process to produce blown stripped plant based oil by heating to at least 90°C, passing air through, stripping the oil includes soybean and corn stillage oil a polyol may be added including glycerin using a transition element Group IV catalyst, etc. to produce a product with overlapping ranges of KOH/g, and viscosity, and flash point, etc.
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. Hora et al (US 10,851,326) Although the claims at issue are not identical, they are not patentably distinct from each other because:
Hora et al (US 10,851,326) claims 1-16 also claim a method and product of treating corn stillage oil and soybean oil by heating to at least 90°C, passing air through to produce blown oil, stripping using a catalyst of Group IV metals to produce a product having overlapping KOH/g, viscosity, flash point, etc. 
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. Hora et al  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Hora et al (US 8,980,807) claims 1-26 also claim a method and product made by treating corn stillage oil and soybean oil by heating to at least 90C, passing air to produce blown oil and stripping producing an oil product with overlapping KOH/g, viscosity, hydroxyl value, using a Transition Group IV metal catalyst  and adding glycerin, etc. 
Claims 1-6, 15-18, 20-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. Hora et al (US 10,144,902) Although the claims at issue are not identical, they are not patentably distinct from each other because:
Hora et al (US 10,144,902) claims 1-26 also claim a method and product treating an oil blend including soybean oil by heating to at least 90°C, passing air through and stripping adding glycerin, and using a catalyst of Group IV metal producing products having overlapping ranges of acid and hydroxyl value, viscosity, flash point, etc.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796